Per Curiam.
This ease came before the Supreme Court upon an appeal from a judgment of the Second District Court of Jersey City. The Supreme Court affirmed the judgment upon the grounds stated in the following memorandum:
Per Curiam.
The only legal question presented by the state of the case is whether it was error in the trial court to permit the plaintiff to testify that the hotel at Fabyan was a high-priced hotel, patronized by people of wealth and prominence in the business and social world, and that many social functions and entertainments were conducted at'the hotel for the benefit of the guests, and that there were also tennis courts and golf links for the use of the guests which he had desired to use, and had used on former occasions, and which he did use after he received the two suits from Jersey City. We think that there was no error in permitting this testimony. The judgment rests upon the negligence of the defendant in failing to deliver to the plaintiff at the hotel in question a trunk containing the articles which he had intended to use at that place of resort. The testimony in question tended to throw light upon the nature and to some extent the degree of deprivation suffered by the plaintiff owing to the defendant’s negligence. It was relevant to the issue and hence its admission not illegal.
The judgment of the Second District Court of Jersey City is affirmed.
We concur in these views, and the judgment under review should therefore be affirmed, with costs.
For affirmance—The Chancellor, Ci-iiee Justice, Eeed, Barker, Bergen, Voori-iees, Minturn, Bogert, Vredenburgi-i, Vroom, Green, Gray, Dill, J.J. 13.
For reversal—Hone.